Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 07/27/2022. 
Claims 1-4, 6-9, and 11-22 are currently pending.
Response to Amendment & Arguments
The objection(s) of claims 9 and 16 is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 102(a)(1,2) and/or 103 over Kim (WO 2020/076067 A1 / US 2020/0388892) are withdrawn in view of the above amendment.
The rejection under 35 U.S.C. 102(a)(1) over Hu et al. (CN 105514521 A) is withdrawn in view of the above amendment. 
The rejections under 35 U.S.C. 102(a)(1) or 103 over Gao et al. (CN 107768647 A) are withdrawn in view of the above amendment.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  The current rejection also utilizes a new primary reference, Cho et al. (KR 2013-0133444 A), under a new ground(s) of rejection which anticipate and/or render obvious the instant claims as amended.  See the 102 and 103 rejections over or based-on Cho et al., below. 


Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 11-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (KR 2013-0133444 A).  An English language machine translation of Cho et al. is provided with this correspondence.
	As to claim 1, Cho et al. teach a battery protection system (separating film for electrochemical elements for enhancing safety of a battery, abstract) comprising isolated domains of a non-flammable anhydrous inorganic phase change material or IPCM encapsulated within a separator of the battery and in thermal contact with the battery that undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (the separator includes a solid-liquid phase change material or PCM supported in capsules to absorb heat, abstract, pages 3-4, and Fig. 1b; LiNO3 is an exemplary PCM among many other numerous inorganic species of exemplary PCM, page 3; LiNO3 inherently meets the claimed IPCM; the plurality of capsules as described and depicted read on the claimed isolated domains of IPCM encapsulated within the separator and in thermal contact with the battery).  
	In the event the teachings of Cho et al. are not sufficiently specific to anticipate the claimed limitations (i.e., picking-and-choosing is required from the list of exemplary phase change materials at page 3 of the reference to meet the claimed inorganic PCM and the phase change temperature and heat absorption properties thereof), at the time of the effective filing date the claimed limitations would nevertheless have been obvious to a person of ordinary skill in the art.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed inorganic PCM and phase change/heat absorption properties thereof from picking-and-choosing from the species of inorganic PCMs (among other species of organic PCMs) in order to obtain a heat absorbing battery separator with a reasonable expectation of success.
	As to claim 4, Cho et al. teach the isolated domains of IPCM comprise a plurality of different IPCMs (the phase change material may be a single compound or a mixture of phase change materials, page 3; as described above, the reference’s phase change material is/encompass inorganic phase change materials).
	As to claim 6, Cho et al. teach an encapsulant of the isolated domains of the IPCM comprises a polymer (see the species of capsule components for the PCM, page 4).
	As to claim 21, Cho et al. teach the isolated domains of the IPCM comprise a eutectic mixture of inorganic salts comprising LiNO3 (a mixture of LiNO3 and Mg(NO3)2-6H2O is a possible species of PCM, page 3; not only does the reference indicate the mixture of salts has a melting point below the individual melting points of the two salts, a person of ordinary skill in the art would understand LiNO3·Mg(NO3)2 is a eutectic mixture of capable of being a eutectic mixture depending on the concentration(s) of LiNO3 and Mg(NO3)2-6H2O).
	As to claim 22, Cho et al. teach the isolated domains of the IPCM comprise a heat transfer filler comprising carbon or a metal in a composite (the capsule further comprises a thermally conductive material comprising metal powders or graphite powders, page 4).
	As to claims 7-9, Cho et al. teach a battery-package for containing a battery comprising a battery protection system (separating film for electrochemical elements and devices for enhancing safety of a battery, abstract; the disclosed battery, electrochemical devices thereof, and unit cells thereof read on a battery-package) comprising isolated domains of a non-flammable anhydrous inorganic phase change material or IPCM encapsulated within a separator of and where the IPCM undergoes a phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (the separator includes a solid-liquid phase change material or PCM supported in capsules to absorb heat, abstract, pages 3-4, and Fig. 1b; LiNO3 is an exemplary PCM among many other numerous inorganic species of exemplary PCM, page 3; LiNO3 inherently meets the claimed IPCM; the plurality of capsules as described and depicted read on the claimed isolated domains of IPCM encapsulated within the separator).  
In the event the teachings of Cho et al. are not sufficiently specific to anticipate the claimed limitations (i.e., picking-and-choosing is required from the list of exemplary phase change materials at page 3 of the reference to meet the claimed inorganic PCM and the phase change temperature and heat absorption properties thereof), at the time of the effective filing date the claimed limitations would nevertheless have been obvious to a person of ordinary skill in the art.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed inorganic PCM and phase change/heat absorption properties thereof from picking-and-choosing from the species of inorganic PCMs (among other species of organic PCMs) in order to obtain a heat absorbing battery separator with a reasonable expectation of success.
	As to claim 11, Cho et al. teach the isolated domains of the IPCM comprise a eutectic mixture of inorganic salts comprising LiNO3 (a mixture of LiNO3 and Mg(NO3)2-6H2O is a possible species of PCM, page 3; not only does the reference indicate the mixture of salts has a melting point below the individual melting points of the two salts, a person of ordinary skill in the art would understand LiNO3·Mg(NO3)2 is a eutectic mixture of capable of being a eutectic mixture depending on the concentration(s) of LiNO3 and Mg(NO3)2-6H2O).
	As to claims 12-14, Cho et al. teach the isolated domains of the IPCM comprise a filler in a composite, the composite further comprises a heat transfer filler, and the heat transfer filler comprises carbon or a metal (the capsule further comprises a thermally conductive material comprising metal powders or graphite powders, page 4).
	As to claim 15, Cho et al. teach an encapsulant of the isolated domains of the IPCM comprises a polymer (see the species of capsule components for the PCM, page 4).
	As to claims 16-18, Cho et al. teach a method comprising providing a battery-package comprising a battery protection system (separating film for electrochemical elements and devices for enhancing safety of a battery, abstract; the disclosed battery, electrochemical devices thereof, and unit cells thereof read on a battery-package) comprising isolated domains of a non-flammable anhydrous inorganic phase change material or IPCM within a separator of a battery and absorbing heat in the isolated domains of the IPCM by at least one phase change at a temperature of at least 100°C with an absorption of at least 50 kJ/kg of heat (the separator includes, i.e., is provided with, a solid-liquid phase change material or PCM supported in capsules that absorb heat during use, abstract, pages 3-4, and Fig. 1b; LiNO3 is an exemplary PCM among many other numerous inorganic species of exemplary PCM, page 3; LiNO3 inherently meets the claimed IPCM; the plurality of capsules as described and depicted read on the claimed isolated domains of IPCM encapsulated within the separator).  
In the event the teachings of Cho et al. are not sufficiently specific to anticipate the claimed limitations (i.e., picking-and-choosing is required from the list of exemplary phase change materials at page 3 of the reference to meet the claimed inorganic PCM and the phase change temperature and heat absorption properties thereof), at the time of the effective filing date the claimed limitations would nevertheless have been obvious to a person of ordinary skill in the art.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed inorganic PCM and phase change/heat absorption properties thereof from picking-and-choosing from the species of inorganic PCMs (among other species of organic PCMs) in order to obtain a heat absorbing battery separator with a reasonable expectation of success.
As to claim 19, Cho et al. teach the method further comprises transferring heat from the battery to the isolated domains of the IPCM (the PCM capsules absorb heat from the battery/cell generated during use of the battery/cell, described above) and the isolated domains of the IPCM are in a composite further comprising a heat transfer filler (the capsule further comprises a thermally conductive material comprising metal powders or graphite powders, page 4).
As to claim 20, Cho et al. teach an encapsulant of the isolated domains of the IPCM comprises a polymer (see the species of capsule components for the PCM, page 4).

Claims 1-4, 6-9, and 11-22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 2013-0133444 A) as applied to claims 1-4, 6-9, and 11-22 above, and further in view of Gao et al. (CN 107768647 A).  An English language machine translation of Gao et al. was provided with a previous correspondence.
The disclosure of Cho et al. is relied upon as set forth above.  Cho et al. teach providing capsules of a phase change material comprising LiNO3, i.e., a non-flammable anhydrous inorganic phase change material, into a separator to absorb heat from the battery and improve safety of the battery, as described above. 
In the event the LiNO3 of Cho et al. fail to fully meet the claimed IPCM as a non-flammable anhydrous IPCM or eutectic mixture comprising a non-flammable anhydrous IPCM (while Cho et al.’s disclosure of “LiNO3” meets the claimed anhydrous IPCM and eutectic comprising an anhydrous IPCM, some embodiments of the reference include the anhydrous LiNO3 with a hydrated Mg(NO)3), the PCM/IPCM of the reference (page 3) are merely non-limiting representative examples of the phase change material, and Gao et al. similarly teach an inorganic phase change material for absorbing heat and improving safety in a battery comprising LiNO3 and/or LiNO3-NaCl as a molten/melting salt compound thereof (abstract and pages 3-4).  Not only does the Office interpret Gao et al.’s distinction of the pairs of salts, e.g., LiNO3-NaCl, as a “melting salt compound” or “molten salt compound” versus merely a single salt, e.g., LiNO3, as an “inorganic phase change material” on page 3 of Gao et al. as indicting the LiNO3-NaCl is a eutectic mixture, a person of ordinary skill in the art would also understand LiNO3-NaCl is eutectic mixture or capable of being a eutectic mixture depending on the concentrations of LiNO3 and NaCl.  In other words, Gao et al. serves as evidence anhydrous LiNO3 is useful on its own or as a component of a eutectic mixture of anhydrous inorganic salts suitable for absorbing heat and improving safety in a battery.  The LiNO3 and LiNO3-NaCl also meet the claimed phase change temperature and heat absorption properties. 
Thus, at the time of the effective filing date it would have been obvious to provide anhydrous LiNO3 or anhydrous LiNO3-NaCl as taught by Gao et al. as the phase change material of Cho et al. in order to obtain a battery (including a battery protection system, a battery-package thereof, or a method of attenuating thermal events/absorbing heat within the battery) having a sufficient phase change material to absorb heat generated and improve safety of the battery. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Bae et al. (US 9,219,264) teach a separator for a rechargeable lithium battery comprising a tungsten-doped vanadium oxide phase transition material (abstract).  The phase transition material is present in phase transition region(s) that is patterned or coated/deposited on a porous substrate (col. 4 line 31 to col. 5 line 50 and Fig. 1-4). Bae et al. fail to teach or suggest the phase transition region(s) are isolated domains and/or are encapsulated within the separator as instantly claimed.  
Hartmann et al. (US 10,003,053) teach a casing for thermal management and protection of an electrochemical cell (abstract) comprising a polymer matrix comprising an elastomeric thermal management material and a PCM dispersed therein (col. 20 lines 36-59 and Fig. 5A).  Hartmann et al. merely teach the dispersed PCM is present in the casing of the cell and fails to teach or suggest providing an isolated domains of a PCM encapsulated within a separator of a cell/battery as instantly claimed. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 3, 2022